        Case 1:10-cr-00288-ILG Document 169 Filed 09/27/19 Page 1 of 1 PageID #: 866
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

BEFORE: GLASSER, J.                DATE:     SEPTEMBER 26, 2019           TIME: 1:00 p.m.


DOCKET #: CR-10-00288 (S-2)-01(ILG)              TITLE: U.S.A. v. *

COURT REPORTER:       Anthony Mancuso            DEPUTY CLERK: Stanley Kessler

SPANISH INTERPRETER:                             AUSA: Soumya Dayananda

DEF'T #1 NAME: Luis Agustin Caicedo Velendia     ATT'Y: Luis I. Guerra, Esq.
                                                        Alessandra DeBlasio, Esq.
  Present    T Not Present      In Custody       T Present _ Not Present


                               CRIMINAL CAUSE FOR IN CAMERA CONFERENCE

 U   Case called.

 U   Defendant Luis Agustin Caicedo Velandi not present.   Defense counsel

      Alessandra DeBlasio, Esq., and Government counsel Soumya Dayananda, AUSA, present.

 U   An in camera conference was held.




TIME: 2/00
